Citation Nr: 1047858	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2009 and May 2010, the Board remanded this issue to the 
RO for further evidentiary development.

In November 2010, the Veteran's representative submitted evidence 
with a waiver of initial RO consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claim for service connection for sleep apnea.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims service connection for sleep apnea on both a 
direct and secondary basis.  He alleges that his sleep apnea is 
due to nasal difficulties as a result of undergoing a 
dacryocystorhinostomy during service.  He also alleges that his 
sleep apnea is secondary to his service-connected disorders of 
diabetes mellitus with hypertension and PTSD.

In this regard, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, a disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (2010).  A claimant 
is also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Following VA examination in September 2008, the examiner 
concluded that that the Veteran's sleep apnea was not a result of 
the surgery that he underwent during service.  

In May 2010, the Board remanded the claim to afford the Veteran 
with a VA examination to determine whether his sleep apnea is 
secondary to his service-connected hypertension or any other 
service-connected disability.

A VA examination was performed in June 2010 and although the 
examiner did state that the Veteran's sleep apnea disorder was 
not caused by or a result of his diabetes mellitus or 
hypertension, he did not address whether the sleep apnea was 
aggravated by the service-connected diabetes mellitus or 
hypertension.  Accordingly, a more definitive medical opinion on 
the question of whether sleep apnea has been aggravated by the 
Veteran's service-connected diabetes mellitus or hypertension is 
needed.  

Furthermore, in a November 2010 statement, the Veteran's 
representative noted that there is no VA medical opinion 
addressing the relationship between the Veteran's service-
connected PTSD and sleep apnea.  In support of the claim, the 
representative submitted a copy of an internet article written by 
a medical doctor suggesting a relationship between sleep apnea 
and PTSD. However, it appears to suggest that sleep apnea results 
in PTSD, rather than the opposite relationship.  Thus, that 
opinion is not sufficient to decide the claim.  As such, the 
Board finds that a remand is required to obtain a medical opinion 
as to the relationship, if any, between the Veteran's service-
connected PTSD and sleep apnea, to include whether there is any 
aggravation of a non-service-connected disability by a service-
connected disability.  38 C.F.R. § 3.159(c)(4).




Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the examiner who conducted the June 2010 
examination and request an opinion regarding 
the relationship, if any, between the 
Veteran's service- connected diabetes 
mellitus and hypertension and his sleep 
apnea.  The examiner must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that the Veteran's sleep apnea 
is aggravated by his service-connected 
diabetes mellitus or hypertension.  If the 
examiner determines that the opinion cannot 
be provided without an examination, the 
Veteran should be scheduled for an 
appropriate examination.  A complete 
rationale for any opinion offered must be 
provided.

2.  Schedule the Veteran for an appropriate 
examination with regard to his claim for 
service connection for sleep apnea as 
secondary to PTSD.  All indicated tests 
should be accomplished.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e. a 50% or 
greater likelihood) that sleep apnea, is 
proximately due to, or the result of, the 
service-connected PTSD.  The examiner should 
also provide an opinion as to whether it is 
at least as likely as not (i.e. a 50% or 
greater likelihood) that sleep apnea, has 
been worsened by the Veteran's service-
connected PTSD. 

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


